[Cite as Disciplinary Counsel v. Coyne, 135 Ohio St.3d 1228, 2013-Ohio-20.]




                          DISCIPLINARY COUNSEL v. COYNE.
 [Cite as Disciplinary Counsel v. Coyne, 135 Ohio St.3d 1228, 2013-Ohio-20.]
Attorneys    at    law—Reciprocal        discipline    from    the    Commonwealth   of
        Massachusetts, Board of Bar Overseers of the Supreme Judicial Court—
        Public reprimand—Gov.Bar R. V(11)(F)(4).
     (No. 2012-1847—Submitted January 4, 2013—Decided January 9, 2013.)
                                 __________________
        {¶ 1} This cause is pending before the Supreme Court of Ohio in
accordance with the reciprocal-discipline provisions of Gov.Bar R. V(11)(F).
        {¶ 2} On October 31, 2012, relator, disciplinary counsel, filed with this
court a certified copy of an order of the Commonwealth of Massachusetts, Board
of Bar Overseers of the Supreme Judicial Court, entered September 20, 2012, in
Bar Counsel v. Coyne, case No. 2012-17, publicly reprimanding respondent. On
November 21, 2012, this court ordered respondent to show cause why identical or
comparable discipline should not be imposed in this state.
        {¶ 3} On consideration thereof, it is ordered and adjudged by this court
that pursuant to Gov.Bar R. V(11)(F)(4), respondent, John Martin Coyne,
Attorney Registration No. 0026540, last known business address in New Bedford,
Massachusetts, is publicly reprimanded, and this entry shall constitute the public
reprimand. This public reprimand shall be considered as a factor that may justify
an increase in the degree of discipline to be imposed for subsequent misconduct.
        {¶ 4} It is further ordered by the court that within 90 days of the date of
this order, respondent shall reimburse any amounts that have been awarded
against respondent by the Clients’ Security Fund pursuant to Gov.Bar R.
VIII(7)(F). It is further ordered by the court that if after the date of this order, the
Clients’ Security Fund awards any amount against respondent pursuant to
                             SUPREME COURT OF OHIO




Gov.Bar R. VIII(7)(F), respondent shall reimburse that amount to the Clients’
Security Fund within 90 days of the notice of that award.
        {¶ 5} It is further ordered that all documents filed with this court in this
case shall meet the filing requirements set forth in the Rules of Practice of the
Supreme Court of Ohio, including requirements as to form, number, and
timeliness of filings.
        {¶ 6} It is further ordered that service shall be deemed made on
respondent by sending this order, and all other orders in this case, by certified
mail to the most recent address respondent has given to the Office of Attorney
Services.
        {¶ 7} It is further ordered that the clerk of this court issue certified copies
of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made
as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of
publication.
        O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                             ______________________




                                           2